Citation Nr: 1215115	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  05-18 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease and degenerative arthritis of the lumbar spine.  

3.  Entitlement to an effective date earlier than February 17, 2004, for the award of service connection for degenerative disc disease and degenerative arthritis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from October 1961 to August 1962.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, inter alia, determined that new and material evidence had not been received to reopen a previously denied claim of service connection for bilateral hearing loss.  

In August 2007, the appellant testified at a Board hearing at the RO.  In an October 2007 decision, the Board reopened the claim of service connection for bilateral hearing loss and remanded the matter for additional evidentiary development.  Following the completion of that development, in a March 2009 decision, the Board denied service connection for bilateral hearing loss.  

The appellant appealed the Board's March 2009 decision to the U.S. Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in September 2010, the appellant's then-attorney and a representative of VA's General Counsel filed a joint motion for partial remand.  In a September 2010 order, the Court granted the motion, vacated that portion of the Board's March 2009 decision denying service connection for bilateral hearing loss, and remanded the matter to the Board for further development and readjudication.  In January 2011, the Board remanded the issue for additional evidentiary development.  A review of the record indicates that all evidentiary development has now been completed.  Stegall v. West, 11 Vet. App. 268 (1998).  Neither the appellant nor his representative has argued otherwise.  

Additional issues

In its March 2009 decision, the Board also remanded the issue of entitlement to an initial rating in excess of 10 percent for a service-connected low back disability and the issue of entitlement to an effective date earlier than February 17, 2004, for the award of service connection for the low back disability.  The Board noted that the appellant had initiated an appeal of these issues but had not yet been provided with a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand to the RO is necessary).  

In January 2011, the Board again remanded these issues, noting that the record contained no indication that a Statement of the Case addressing those issues had been issued, as directed by the prior remand.  The Board has again reviewed the record on appeal, to include the appellant's Virtual VA file, and finds no indication that the RO or the Appeals Management Center (AMC) has taken any action to comply with these remand instructions.  Thus, a remand is again required.  Stegall, 11 Vet. App. at 271 (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance).

The issues of entitlement to an initial rating in excess of 10 percent for degenerative disc disease and degenerative arthritis of the lumbar spine and entitlement to an effective date earlier than February 17, 2004, for the award of service connection for degenerative disc disease and degenerative arthritis of the lumbar spine are addressed in the remand below in the REMAND portion of the decision below and are REMANDED to the RO via the AMC in Washington, DC.


FINDINGS OF FACT

The most probative evidence shows that a bilateral hearing loss disability was not present during the appellant's active service or manifest to a compensable degree within one year of service separation and that his current bilateral hearing loss is not causally related to his active service or any incident therein, including acoustic trauma.


CONCLUSION OF LAW

Bilateral hearing was not incurred in active service, nor may such disability be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a March 2004 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  In March 2006, the RO sent the appellant a letter for the express purpose of complying with the additional notification requirements imposed by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the issuance of this letter, the RO has reconsidered the appellant's claim, most recently in the March 2012 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2009).  Neither the appellant nor his representative has argued otherwise.  The appellant's service treatment records are on file, as are all relevant post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2011).  

In that regard, the Board notes the appellant was awarded disability benefits from the Social Security Administration (SSA) in November 2000 due to a lumbar spine disability and history of gout.  There is no indication, however, that records from SSA are relevant to the claim of service connection for hearing loss, nor has the appellant contended otherwise.  See McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008) (noting that Congress has explicitly defined VA's duty to assist in terms of relevance); see also Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed.Cir.2010) (noting that "[r]elevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.").  Under these circumstances, VA has no duty to request records from SSA in connection with the claim adjudicated in this decision.  

The appellant has also been afforded VA medical examinations in connection with his claim, most recently in February 2011.  38 C.F.R. § 3.159(c) (4) (2011).  The Board finds that the February 2011 examination is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a very detailed rationale for the opinion rendered, with citations to the applicable medical literature.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.



Background

At the appellant's September 1961 military entrance medical examination, audiometric testing showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
5 (15)
5 (15)
--
5 (10)
LEFT
10 (25)
5 (15)
5 (15)
--
5 (10)

(NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

In-service treatment records are silent for complaints or findings of hearing loss or decreased hearing acuity.  

In connection with his June 1962 military separation medical examination, the appellant completed a report of medical history on which he endorsed a history of ear, nose, and throat trouble.  The examiner noted that this was "of no importance."  Clinical evaluation of the ears was normal and audiometric testing showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
0 (10)
--
15 (20)
LEFT
-5 (10)
-5 (5)
-5 (5)
--
0 (5)

The appellant's service personnel records show that his military occupational speciality was tank driver.  He received several marksmanship qualification badges, including an expert pistol badge, a sharpshooter tank gun badge, and marksman badges for the .45 caliber submachine gun and .30 caliber carbine.  

The earliest post-service clinical records show that in June 1993, the appellant was examined in connection with his reports of a history of hearing loss, right greater than left.  He reported that a cannon had gone off by his right ear.  Audiometric testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
80
75
LEFT
25
15
30
70
65

The diagnoses included high frequency noise-induced sensorineural hearing loss.  Subsequent private clinical records dated to May 1995 show additional notations of decreased hearing acuity.  

In October 1998, the appellant submitted an original application for VA compensation benefits, seeking service connection for hearing loss.  He indicated that his hearing condition had started during active service and had been noted on his discharge physical.  

In connection with his claim, the appellant was afforded a VA medical examination in December 1998, at which he reported decreased hearing since 1962.  He indicated that he had been exposed to excessive noise in service without the use of ear protection.  Audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
80
105+
105+
LEFT
40
50
65
85
80

Speech audiometry revealed speech recognition ability of zero percent in the right ear and of 48 percent in the left ear.  The diagnoses were moderately severe to profound sensorineural hearing loss in the right ear and mild to severe sensorineural hearing loss in the left ear.

The appellant again underwent VA medical examination in December 2006 at which he reported hearing loss since 1961.  He indicated that he had served as an M48 tank driver during active duty during which he had been exposed to acoustic trauma from small arms and heavy artillery fire.  He denied post-service occupational noise exposure, stating that he had worked as a truck driver.  The appellant reported occasional post-service recreational noise exposure from lawnmowers.  Audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
50
90
100
LEFT
30
35
70
75
80

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 76 percent in the left ear.  The diagnoses were mild to moderate to profound sensorineural hearing loss in the right ear and mild to severe sensorineural hearing loss in the left ear.  After examining the appellant and reviewing the claims folder, the examiner noted that due to the fact that the appellant did not exhibit hearing loss on his separation examination, his current hearing loss was less likely than not caused by or the result of military noise exposure.  

At his August 2007 Board hearing, the appellant recalled that during his period of active duty, he was often in a tank at least eight hours daily.  He described the conditions in the tank as loud, including from the slapping tracks, as well as shooting guns and radio noise.  The appellant indicated that at his military separation medical examination, he was told he had hearing loss and advised he could obtain disability although it could take a while.  He indicated that he declined the opportunity, however, because he wanted to get out of the military.  The appellant testified that after his separation from service, he worked as a truck driver.  He recalled that annual medical examinations conducted in the course of his employment also revealed hearing loss.  The appellant indicated that he was eventually prescribed hearing aids by VA in approximately 1998 or 1999.  

The appellant again underwent VA medical examination in December 2008.  He again reported bilateral hearing loss since approximately 1963.  He reported significant noise exposure during service from artillery and vehicle noise.  He indicated that his only hearing protection during service had been from headphones for radio communications.  The appellant reported that after his separation from service, he drove trucks for 25 years and did not wear hearing protection.  He reported recreational noise exposure from the occasional use of a chainsaw without hearing protection.  Audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
35
100
105
LEFT
50
40
80
75
80

Speech audiometry revealed speech recognition ability of 68 percent in the right ear and of 64 percent in the left ear.  The diagnoses were mild to profound sensorineural hearing loss in the right ear and moderate to severe sensorineural hearing loss in the left ear.  After examining the appellant and reviewing the claims file, the examiner concluded that because the appellant had exhibited normal hearing acuity at the time of separation from active service, his in-service noise exposure had not affected his hearing acuity.  

The appellant most recently underwent VA medical examination in February 2011.  The examiner noted that the appellant reported a history of military noise exposure from artillery and tanks.  The examiner also noted that the appellant had a history of post-service occupational noise exposure as a truck driver from diesel and gas burning engines.  The appellant reported occasional post-service recreational noise exposure from lawnmowers.  Audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
40
90
105
LEFT
40
50
75
75
80

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 76 percent in the left ear.  The diagnoses included mild sloping to profound sensorineural hearing loss for the right ear and mild sloping to severe sensorineural hearing loss for the left ear.  After examining the appellant and reviewing the claims folder, the examiner concluded that it was less likely than not that the appellant's current hearing loss was related to or caused by his military noise exposure.  The examiner explained that audiometric testing conducted at the time of the appellant's separation from active service had shown normal hearing acuity in both hears from 500 to 6000 hertz.  She further explained that current medical knowledge, including an Institute of Medicine Report, indicated that noise-induced hearing loss occurred immediately after exposure.  She indicated that there was no scientific support for delayed onset noise-induced hearing loss, including weeks, months or years after the exposure event.  Based on this medical knowledge, and considering that audiometric testing conducted at the time of the appellant's separation from service had shown normal hearing acuity, it was less likely than not that the appellant's current hearing loss was related to his in-service noise exposure.  


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as an organic disease of the nervous system like sensorineural hearing loss, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2011).

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Analysis

The appellant seeks service connection for bilateral hearing loss which he claims is causally related to acoustic trauma he sustained during active service.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim of service connection for hearing loss.

As set forth above, the appellant reports that he sustained acoustic trauma during active service, including from tanks and weapons fire.  The appellant is competent to describe his in-service acoustic trauma and symptoms of decreased hearing acuity and there is certainly no reason to question his credibility in this regard.

That an injury such as acoustic trauma occurred in service, however, is not enough.  Rather, there must be chronic disability resulting from that injury or disease.  In this case, the most probative evidence establishes that the appellant's hearing loss disability was not present during service.  As set forth above, the appellant's service treatment records are entirely negative for findings of decreased hearing acuity or a hearing loss disability.  Moreover, at his military separation medical examination, the appellant underwent audiometric testing which showed that his hearing acuity was normal.

The Board has considered the appellant's statements to the effect that he recalls having experienced decreased hearing acuity since 1962 or 1963.  Although the appellant is competent to relate the symptomatology of his decreased hearing acuity, he has not been shown to have the requisite training or experience necessary to render him competent to state that his symptoms rose to the level of a hearing loss disability.  Such a determination is medical in nature and made by a mechanical application of audiometric test findings to the specific criteria set forth in section 3.385.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 308. (noting that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed").  

In any event, questions of competency notwithstanding, the Board assigns far more probative weight to the objective, contemporaneous record, including the results of audiometric testing conducted at service separation, than to the recollections of the appellant of events which occurred decades previously.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that the contemporaneous evidence has greater probative value than history as reported by a claimant).  In that regard, the Board has considered the appellant's hearing testimony to the effect that he was told at his separation examination that he had hearing loss, but finds the contemporaneous examination report itself to be of far greater probative value as to establishing the existence of a hearing loss disability or decreased hearing acuity.  Id; see also Warren v. Brown, 6 Vet. App. 4 (1993) (raising questions regarding the probative value of a claimant's lay statements relating what a medical professional told him, filtered as they are through a layperson's sensibilities).  

For these reasons, the Board finds that the most probative evidence establishes that a hearing loss disability was not present during the appellant's active service, nor is there probative evidence of a hearing loss disability manifest to a compensable degree within one year of service separation.  Service connection, however, may nonetheless be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Thus, if there is a causal connection between the appellant's current hearing loss and service, service connection may be established.  Godfrey v. Derwinski, 2 Vet. App. 354 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).

Thus, the Board has carefully reviewed the evidence of record addressing the etiology of the appellant's current hearing loss.  As set forth above, however, VA medical examiners have consistently and repeatedly concluded that the appellant's current hearing loss is not causally related to his active service or any incident therein, including his reported noise exposure.  The record contains no probative evidence contradicting their conclusions.  

As noted, in December 2006 and December 2008, VA medical examiners concluded that the appellant's current hearing loss was not related to active service, given the normal hearing acuity he exhibited at service separation.  In May 2011, a third VA medical examiner also concluded that the appellant's current hearing loss was not related to active service.  She explained that audiometric testing conducted at the time of the appellant's separation from active service had shown normal hearing acuity in both hears from 500 to 6000 hertz.  She further explained that current medical knowledge, including an Institute of Medicine Report, indicated that noise-induced hearing loss occurred immediately after exposure and that there was no scientific support for delayed onset noise exposure induced hearing loss, including weeks, months or years after the exposure event.  

The Board assigns this medical opinion great probative weight.  This opinion was rendered by an audiologist who clearly has the expertise to opine on the matter at issue in this case.  In addition, she addressed the appellant's contentions, based her opinion on a review of the appellant's claims folder and the relevant medical literature, and explained the basis for her opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (delineating "important, guiding factors to be used by the Board in evaluating the probative value of medical opinion evidence").  Again, her conclusion is consistent with the opinions of the other audiologists who reviewed the record and offered an opinion in this case.  

In summary, the Board finds that the most probative evidence shows that a hearing loss disability was not present during active duty or manifest to a compensable degree within one year of separation and that his current hearing loss disability is not causally related to his active service or any incident therein.  For these reasons, the preponderance of the evidence is against the claim of service connection for bilateral hearing loss.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

As the Board has previously noted, the appellant has initiated an appeal of a December 2007 rating decision which granted service connection for degenerative disc disease and arthritis of the lumbar spine and assigned an initial 10 percent disability rating, effective February 17, 2004.  Because he has not yet been provided with a Statement of the Case, a remand is necessary.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand to the RO is necessary).  

Accordingly, the case is REMANDED for the following action:

The RO or the AMC should review the record and ensure that a Statement of the Case has been issued to the appellant and his representative addressing the issue of entitlement to an initial rating in excess of 10 percent for degenerative disc disease and degenerative arthritis of the lumbar spine and the issue of entitlement to an effective date earlier than February 17, 2004, for the award of service connection for degenerative disc disease and degenerative arthritis of the lumbar spine.  The appellant must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302(b) (2011).  

The case should then be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


